Crownhart, J.
(dissenting in part). The court sets aside the verdict of the jury for damages to plaintiff’s business, on the ground of insufficiency of proof. From the nature of the case, definite and accurate proof could not be made. The best proof of which the case was susceptible was made. I take it no one will deny that where a telephone, serving a business establishment, is put out of service, some damage is bound to result.
In Sommerville v. Chesapeake & Potomac Tel. Co. 258 Fed. 147, 149, the court said: “To prove that one lost a certain number of dollars by reason of the company’s action *559might be very difficult, and yet, we think, all reasonable men would say that he was injured thereby.”
The only purpose of subscribing to the service in such a place is that the service aids the business. If so, we must concede that the plaintiff in this case was damaged by failure of the service, and the only question remains as to the amount* of the damages. I think the evidence sufficient to make the amount of damages a question for the jury. Evidence of plaintiff’s gross sales for the same period for the years 1924, 1925, 1926, and 1927 was produced. This showed larger sales for each of the years during the same period of time, when the service was not interrupted, than for the year when it was so interrupted. The evidence also showed that there was no other sufficient reason for the decrease of sales during the period of failure of service, except from such failure. The only explanation the court makes to escape this conclusion is that in other months of the same years there were greater variations in sales. That is true; but these periods were not in issue, and, if they were, probably some sufficient reason for such variations might have been made. Certainly there was a reason. Having shown damage, the amount was for the jury in the first instance.
If the trial court or this court should determine that the verdict was too high, the amount should be modified, not set aside altogether. There are many cases where the jury are allowed to assess damages without more accurate evidence. Take damages for pain and suffering in personal injury cases, or mental anguish, or damages to reputation in slander or libel, — in such cases there can be no definite evidence of damages. That is left to the jury to infer from all the circumstances.
In Allison v. Chandler, 11 Mich. 542, 555, the court said:
“The law does not require impossibilities; and cannot therefore require a higher degree of certainty than the nature of the case admits.”
*560In the Allison Case, supra, the court further said:
“But shall the injured party in an action of tort, which may happen to furnish no element of certainty, be allowed to recover no damages (or merely nominal), because he cannot show the exact amount with certainty, though he is ready to show, to the satisfaction of the jury, that he has suffered large damages by the injury? Certainty, it is true, would thus be attained; but it would be the certainty of injustice.”
I can see no reasonable distinction between this case and Trester & Trester, Inc. v. Kahn, 189 Wis. 60, 205 N. W. 826. In fact, the proof as to damages seems to be as satisfactory in the instant case as in the Trester Case. In that case we said, quoting from former decisions of this court: “Cases are not dismissed nor are judgments reversed merely because of difficulty in fixing accurately the amount of the damages.”
I think the verdict of the jury in this case is sufficiently sustained by competent evidence. I therefore respectfully dissent.
I am authorized to state that Mr. Justice Fritz joins in this dissent.